
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5873
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 16, 2010
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 218 North Milwaukee Street in Waterford,
		  Wisconsin, as the Captain Rhett W. Schiller Post
		  Office.
	
	
		1.Captain Rhett W. Schiller
			 Post Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 218 North Milwaukee Street in Waterford, Wisconsin, shall be
			 known and designated as the Captain Rhett W. Schiller Post
			 Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Captain
			 Rhett W. Schiller Post Office.
			
	
		
			Passed the House of
			 Representatives September 15, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
